ORDER

PER CURIAM.
Harry Darnell White, a resident of the Missouri Department of Corrections, appeals the denial of his petition for a name change entered by the St. Louis County Circuit Court. Mr. White asserts that the trial court erred when it denied his petition because the court did not demonstrate that a change of name would result in harm to a third party.
We have examined the briefs and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value.
The judgment is affirmed in accordance with Rule 84.16(b).